Case 1:17-cr-00158-SEB-TAB Document 543 Filed 05/18/21 Page 1 of 2 PageID #: 4214




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:17-cr-00158-SEB-TAB
                                                       )
  JONTE M. CLARK,                                      ) -06
                                                       )
                                Defendant.             )


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         Having reviewed Magistrate Judge Tim A. Baker’s Report and Recommendation that

  Jonte M. Clark’s supervised release be modified, pursuant to Title 18, U.S.C. §3401(i) and Rule

  32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now

  approves and adopts the Report and Recommendation as the entry of the Court, and orders

  supervised release to be modified to include the conditions outlined in the Report and

  Recommendation along with the additional condition of: You shall be monitored by [Radio

  Frequency, GPS Monitoring, Voice Recognition] for a period of up to six (6) months, to

  commence as soon as practical, and shall abide by all the technology requirements. You may be

  restricted to your residence at all times except for employment, education, religious services,

  medical, substance abuse or mental health treatment, attorney visits, court-ordered obligations, or

  other activities as pre-approved by the probation officer.

         SO ORDERED.



                     5/18/2021
         Date: ______________________                   _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana
Case 1:17-cr-00158-SEB-TAB Document 543 Filed 05/18/21 Page 2 of 2 PageID #: 4215




  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office

  United States Marshal Service
